1

2
                                 UNITED STATES DISTRICT COURT
3
                                       DISTRICT OF NEVADA
4
                                                   ***
5

6     UNITED STATES OF AMERICA,                          Case No. 2:17-cv-02303-MMD-BNW

7                                     Plaintiff,                    ORDER
             v.
8
      COUNTY OF CLARK and NEVADA
9     LINKS, INC.,

10                                Defendants.

11

12          This case involves a dispute over land that Plaintiff United States granted to

13   Defendant County of Clark (“County”), and which the County leased to Defendant Nevada

14   Links, Inc. (“Nevada Links”) (collectively, “Defendants”). Currently pending before the

15   Court are separate motions for summary judgment by Defendants (ECF Nos. 89, 92) and

16   a motion for partial summary judgment regarding liability by the United States (ECF No.

17   96). In light of recent events in the case (see ECF Nos. 127, 128), Defendants have filed

18   an unopposed joint motion for leave to file supplemental summary judgment briefing and

19   evidence—likely including additional discovery that will stem from additional deposition

20   currently planned for February 11, 2020 (ECF No. 128 at 4). The Court finds good cause

21   exists to grant Defendants’ motion for leave (ECF No. 128) and will also deny the pending

22   motions for summary judgment and partial summary judgment (ECF Nos. 89, 92, 96)

23   without prejudice to refiling.

24          Under LR 7-2(g), the Court may grant leave to file supplemental briefing upon a

25   showing of good cause. Good cause exists where the party seeks leave with reasonable

26   diligence and the proposed supplemental briefing will “make a substantive difference.”

27   Chemeon Surface Tech., LLC v. Metalast Int’l, Inc., No. 3:15-cv-00294-MMD-CBC, 2019

28   WL 938384, at *8 (D. Nev. Feb. 26, 2019).
1           The Court finds the good cause standard is satisfied here because it deduces that

2    the anticipated evidence and related briefing are likely to change (or at least materially

3    alter) the parties’ central substantive contentions in this matter. The Court also finds that

4    it would be most economical and resourceful for the parties to refile their motions (or do

5    otherwise) with the benefit of more complete and relevant evidence. That is, piecemeal

6    briefing and presentation of evidence will not be beneficial to the Court.

7           It is therefore ordered that Defendants’ unopposed joint motion (ECF No. 128) is

8    granted.

9           It is further ordered that the other pending motions (ECF Nos. 89, 92, 96) are denied

10   for the reasons stated, without prejudice to refiling.

11          It is further order that the parties may refile their renewed motions that incorporate

12   issues planned in their anticipated supplementation after the scheduled deposition, no

13   later than March 3, 2020. The normal briefing schedule will apply to these renewed

14   motions, and the Court will allow no further supplementation.

15          DATED THIS 16th day of January 2020.

16

17
                                                MIRANDA M. DU
18                                              CHIEF UNITED STATES DISTRICT JUDGE

19

20

21

22

23

24

25

26

27

28

                                                   2
